Citation Nr: 0216579	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.

In September 2001, the veteran testified at an RO hearing.  A 
copy of the hearing transcript is associated with the claims 
file.

In an informal hearing presentation, the veteran's 
representative asserts that the veteran's December 2000 
submission was a request to reopen his claim for entitlement 
to service connection for hearing loss.  In a VA Form 21-4138 
dated in December 2001, the veteran filed a claim for service 
connection for diabetes.  These matters are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  There is neither current diagnosis of tinnitus nor 
competent medical evidence of a causal link between the 
veteran's period of service and claimed tinnitus.

2.  There is neither current diagnosis of a skin disorder nor 
competent medical evidence of a causal link between the 
veteran's period of service and a claimed skin disorder, to 
include exposure to Agent Orange.

3.  There is neither current diagnosis of a prostate disorder 
nor competent medical evidence of a causal link between the 
veteran's period of service and a claimed prostate disorder, 
to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Claimed tinnitus was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

2.  Claimed skin disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Claimed prostate disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002). 
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claims have been properly developed as service and VA medical 
records, private medical reports and statements, an October 
1957 VA general medical examination report, and VA 
audiological examination reports dated in June 1987 and May 
1991, have been associated with the claims file.  In a letter 
dated January 16, 2001, the RO asked the veteran to submit 
medical evidence showing complaints of tinnitus, evidence 
that his claimed tinnitus was incurred in or aggravated by 
active military service, and the link between his claimed 
tinnitus and active military service.  The veteran submitted 
duplicate copies of June 1987 VA and May 1991 audiological 
evaluations and a March 1998 VA outpatient treatment record 
showing treatment for hearing loss.  On a May 2001 VA Form 
21-4142(JF), the veteran indicated that he had been treated 
at the VA Medical Center for the following conditions: 
hernia, hearing loss, heart and gastrointestinal disorders.  
In a letter dated June 26, 2001, the RO asked the veteran to 
submit medical evidence showing that he was treated for 
prostate and skin disorders.  In September 2001, the veteran 
submitted duplicate copies of previous audiological 
evaluations and a December 1990 hospital record showing 
treatment for heart and pulmonary disorders.  In an April 
2002 informal hearing presentation, the veteran's 
representative asked that, if the Board decided not the 
assist the veteran, that it explain why no reasonable 
possibility existed that his claim could be substantiated.  
As indicated below, the Board is satisfied that all relevant 
facts have been properly developed, to the extent possible, 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5103A (West Supp. 2002).  In this connection, the Board finds 
that the service and VA medical records, private medical 
reports and statements, and VA examination reports are 
adequate for determining whether service connection is 
warranted.

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by various informational letters, September 
2000 and June 2001 statements of the case (SOCs) and an 
October 2001 supplemental statement of the case (SSOC), as 
the RO advised the appellant of what must be demonstrated to 
establish service connection and discussed the issues on the 
merits.

Even though the RO originally denied the claims as not well 
grounded, the Board finds no prejudice to the appellant in 
this case by proceeding with the adjudication of the question 
of entitlement to service connection.  This is so because the 
RO specifically notified him of the requirements needed for 
entitlement to service connection in May and June 2001 VCAA 
letters and discussed his claims on the merits in a June 2001 
SOC and an October SSOC and what he needed to provide.  The 
RO notified the appellant that for service connection there 
must be evidence of a current disability, evidence of a 
disease or injury due to service, and evidence of a link 
between the disability and service.  All of the relevant 
evidence was considered.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further development or notification pursuant to the 
provisions of the VCAA, his procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection can also be granted for certain chronic diseases 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Presumptive service connection may be available for veterans 
who served in Vietnam and were later found to suffer an 
enumerated disease, presumably due to herbicide exposure.  In 
this regard, the Board notes that Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) amended 38 U.S.C.A. § 
1116 to provide a presumption of exposure to herbicide agents 
for all veterans who had the requisite type of service in the 
Republic of Vietnam, in the absence of affirmative evidence 
establishing that the veteran was not exposed to any such 
agent during that service.  Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (codified as amended at § 38 U.S.C.A. § 1116(f) (West 
Supp. 2002)).  For presumptive herbicide-exposure and service 
connection purposes, the requisite type of Vietnam service is 
"active military, naval, or air service, served in the 
Republic of Vietnam . . . during the period beginning on 
January 9, 1962, and ending on May 7, 1975."  38 U.S.C.A. § 
1116(a)(1)(A).  The diseases are Non-Hodgkin's lymphoma, 
Hodgkin's disease; multiple myeloma; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116.  The 
diseases listed above must become manifest to a degree of 10 
percent or more at any time after service.  The VEBEA also 
provides for presumptive service connection for chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy, 
but they must become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  Id.  The Board notes a change in the 
law, effective November 7, 1996, added prostate cancer to the 
list of diseases associated with exposure to certain 
herbicide agents such as Agent Orange.  See 38 C.F.R. § 
3.309(e) (2002); see also 61 Fed. Reg. 57,586-89 (1996).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Court also has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).

Tinnitus

With regard to tinnitus, the veteran has no current medical 
diagnosis of a disability.  Thus, he fails to satisfy the 
first element of a claim, that is, a current disability, and 
his claim for service connection fails.  Even assuming that 
the veteran has tinnitus, there is no competent medical 
evidence linking claimed tinnitus to service.  

Service medical records show no complaint or diagnosis of, or 
treatment for, tinnitus.  In a June 1953 rating decision, the 
New York, New York Regional Office denied service connection 
for an ear disorder.  That decision revealed that, at a 
February 1953 VA outpatient treatment visit, the veteran 
complained of discharge from the right ear with pain, no 
hearing loss.  On examination, both eardrums were intact, no 
discharge.  Both ear canals were normal.  The diagnosis was 
"ENT disease not found."  

A May 1991 VA audiology and speech pathology report shows 
that the veteran complained of hearing loss, more in the 
right ear, with tinnitus and fullness.  He also reported a 
history of eighteen months of noise exposure while in the 
military.  The right ear exhibited moderate to severe 
sensorineural hearing loss and the left ear exhibited mild to 
moderate sensorineural hearing loss at frequencies above 500 
Hertz.  Tinnitus was not diagnosed.

In an unappealed October 1998 rating decision, the RO denied 
service connection for hearing loss, noting that, although 
1998 VA medical records showed bilateral sensorineural 
hearing loss, there was no evidence of compensable 
sensorineural hearing loss within one year of discharge.  

A May 2000 audiology report from Precision Hearing Center 
shows sensorineural hearing loss and a report of 30 years of 
noise exposure.

At a September 2001 RO hearing, the veteran testified that he 
had tinnitus since his military service due to noise exposure 
during the Korean War and that he first claimed tinnitus in 
May 1991 during a VA audiology evaluation.  He reported that 
he was not receiving treatment for tinnitus.  

While there appears to be one post-service record showing a 
complaint of tinnitus in May 1991, more than 39 years after 
discharge, there is no diagnosis or nexus opinion linking 
claimed tinnitus to service.  The Board also observes that 
the veteran testified that he was not being treated for 
tinnitus.

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, the veteran's 
statements do not establish the required evidence needed, and 
the claim must be denied.

Skin and Prostate Disorders

The veteran served in the Korean War.  The evidence fails to 
show that he was exposed to Agent Orange or that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  A June 2001 VA 
Form 119, Report of Contact, reveals that the veteran said 
that he was not exposed to Agent Orange during military 
service and that Agent Orange did not exist when he was in 
military service.  There is no competent medical evidence of 
record that he has been diagnosed with one of the disorders 
listed under 38 U.S.C. § 1116(a)(2) or 38 C.F.R. § 3.309(e), 
and, as such, he is not entitled to presumptive service 
connection for the claimed disorders based on herbicide 
exposure.  Therefore, as a matter of law, the veteran cannot 
receive the benefit of a rebuttable presumption that he has 
skin or prostate disorders that were caused by exposure to 
herbicides.  To the extent the law is dispositive of an issue 
on appeal, the claim lacks legal merit.  Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).

Notwithstanding the foregoing analysis, the Federal Circuit 
Court has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and 
the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11 (1991), do not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, the veteran could establish service connection 
directly.

The Board further finds that service connection for a skin or 
prostate disorder is not warranted on a direct incurrence 
basis.  There is no competent medical evidence establishing 
that the veteran had a chronic skin or prostate disorder 
during service or that any such claimed disorder is related 
to service, to include exposure to Agent Orange.  

In this case, the veteran's service medical records are 
negative for complaints or diagnosis of, or treatment for, a 
skin or prostate disorder.  

An October 1957 VA examination report reveals that the 
veteran had no skin lesions and clinical findings for his 
genitourinary system were normal.

Two March 1975 private physician's statements indicate that 
the veteran had been treated since 1971 for a 
gastrointestinal disorder and accompanying insomnia.
 
A private sigmoidoscopy report dated in September 1992 
reveals that the veteran's prostate was soft in consistency.  
The impression was small internal hemorrhoids and spastic 
colon.
 
On a May 2001 VA Form 21-4142(JF), the veteran indicated that 
he had been treated at the VA Medical Center for hernia, 
hearing loss, heart and gastrointestinal disorders.  No 
mention was made of a skin or prostate disorder.

In September 2001, the veteran supplied a December 1990 
hospital record showing treatment for heart and pulmonary 
disorders.

Absent a diagnosed skin or prostate disorder or a nexus to 
service, entitlement to service connection cannot be 
established under Combee, 34 F.3d at 1939.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  See
38 U.S.C.A. § 5103A(d)(1).  However, VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2).  In this case, the veteran has not 
been diagnosed with tinnitus, or a skin or prostate disorder.  
Moreover, if he had been, the central question would be 
whether the claimed disorder began during service, or whether 
it was causally linked to some incident of active duty.  A 
physician who is requested to review the record and offer an 
opinion on the contended causal relationship would review the 
same evidence summarized above, to include a normal clinical 
evaluations of the veteran's ears, skin and genitourinary 
system at the time of the veteran's separation from service 
and in February 1953 and October 1957 and complaints of 
tinnitus first reported 39 years after service and no 
treatment for a skin or prostate disorder.  In other words, 
there is no medical evidence dated during or proximate to 
service for the physician to examine or to cite in providing 
such an opinion.  Under these circumstances, it is the 
Board's judgment that no reasonable possibility exists that 
such assistance would aid in substantiating the veteran's 
claims.

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claims for entitlement to service connection for 
tinnitus or a skin or prostate disorder.  In summary, the 
medical evidence does not demonstrate that the veteran has 
been diagnosed with tinnitus or a skin or prostate disorder 
recognized by the VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  Additionally, there is no 
medical opinion suggesting that any claimed disorder is 
related to herbicide exposure or due to some other incident 
of the veteran's active military service.  Although there may 
be some outstanding treatment records, the veteran has not 
indicated that any such records are pertinent to this appeal.  
The veteran has been put on notice as to the evidence needed 
to establish his claim and has failed to provide sufficient 
information to obtain such evidence.  As noted above, there 
is no medical evidence of record of a current diagnosis of 
tinnitus, a skin or prostate disorder or medical evidence 
establishing a relationship between in-service noise exposure 
and claimed tinnitus or between service and claimed skin and 
prostate disorders, including any exposure to Agent Orange in 
service.  The veteran offers only lay opinion as to diagnosis 
and nexus to service, which is insufficient for establishing 
a service connection claim, and, thus, the appeal must be 
denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claims; the doctrine is inapplicable.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a prostate disorder is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

